DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 18 March 2022, (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
It is highly appreciated that the applicant tried to explain Kang’s error diffusion filter using the applicant’s own interpretation. 
Regarding claim 7, the applicant alleges that the rejection disclosed in the previous office action was not proper, but it is confusing what the applicant is trying to say. It appears that the applicant is trying to assert that the combination rendered the rejection under 35 U.S.C. § 103 was not correct because there was no advantage to add Kang’s error diffusion filter and the combination does not teach "matching the at least one patch to a sub-pattern of the reference light pattern by minimizing an error function Ek for the patch based on a first number of ones in the binarized patch and a second number of ones in each respective binarized sub-pattern." However, applicant’s assertion is not true. The applicant uses the term, “context” in several sentences. It is not clear what this context means. Because of this unclear used of a term, “context,” it is confusing and difficult to understand what the applicant is trying to argue. It just seems that the applicant was trying to assert that Kang’s error function is not combinable with Viesentini’s projector. 
There are two ways that a reference can be combinable to render 103 rejection. One is by combining the different embodiments of the references to render the recited claim limitations. The other is by combining an embodiment of a primary reference with a teaching of a secondary reference to rendered the recited limitations. Here, the applicant appears to understand the combination can happen only between embodiments of the references. However, the 103 rejection can also be rendered when a person of ordinary skill in the art could understand the combination based on the teaching of the secondary reference and the primary reference’s embodiment to overcome the deficiency with respect to the recited claim limitations. In other words, the teaching of Kang’s error diffusion filter, which is to minimize an error by generating an e(m.n) value comparing the difference between the input value and the binary value to a threshold to decide the range of the brightness (darkness) to determine the pixel value (Fig. 4-140 and ¶¶ 0007, 0044-0046), can be combined to overcome the deficiency of Viesentini’s projector to render the recited limitations in claim 7. 
Because of the foregoing reasons, the rejection of claim 7 cannot be withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vinsentini et al. (US 2015/0371394 A1; hereinafter “Vin”) in view of Kang (US 2006/0126958 A1).
a.	Regarding claim 7, Vin discloses a method for a structured-light system to estimate depth in an image, the method comprising:
receiving the image, the image being of a scene onto which a reference light pattern has been projected, the image including a projection of the reference light pattern, and the reference light pattern comprising a predetermined number of particular sub-patterns (Vin discloses PAT generation step, which “the structured light pattern [being] based on a binary pattern, e.g., black and white pixels, because the method is more robust in case colored objects are used. In fact, in this case the method has to distinguish only between high and low luminance values” at Fig. 2-2004, Fig. 3, Fig. 4 and ¶¶0083 and 0089);
binarizing at least one patch of the image, the patch comprising a predetermined number of pixels (Vin discloses “[projecting] via the projector 10 a sequence of binary patterns onto a static planar checkerboard and the respective images are acquired via the camera 20. Moreover, this phase is repeated for several checkerboard poses” at ¶0065);
matching the at least one patch to a sub-pattern of the reference light pattern (Visentini discloses matching operation such as the hamming distance … [being] used to determine the similarity between two blocks of symbols” at Fig. 2-2012 and ¶¶0183-0210); and
determining an estimate of depth for at least one patch of the image based on a disparity between the patch and the sub-pattern (Visentini discloses “the symbols in the decoded pattern DPAT [being] then matched with the symbols in the original pattern PAT and the depth map DM [being] generated (see FIG. 9e) by calculating the disparity values determined during the matching operation” at Fig. 2-2012, Figs. 9e-9f and ¶¶0231-0232).
 However, Vin does not disclose minimizing an error function Ek, for the patch based on a first number of ones in the binarized patch and a second number of ones in each respective binarized sub-pattern.
Kang discloses minimizing an error function Ek, for the patch based on a first number of ones in the binarized patch and a second number of ones in each respective binarized sub-pattern (Kang discloses an error diffusion filter which is to minimize an error by generating an e(m.n) value comparing the difference between the input value and the binary value to a threshold to decide the range of the brightness (darkness) to determine the pixel value” at Fig. 4-140 and ¶¶ 0007, 0044-0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the error diffusion filter of Kang to Vin’s matching process.
The suggestion/motivation would have been to provide “advantages in that a reproducibility of the input image is improved and boundary artifacts are reduced” (Kang; ¶0007).	
b.	Regarding claim 8, the combination applied in claim 7 discloses wherein the second number of ones in each respective binarized sub-pattern is determined by incrementing the second number of ones for a first binarized sub-pattern by 2 to obtain the second number of ones for a subsequent binarized sub-pattern (Vin discloses the ith pattern will comprise                         
                            
                                
                                    2
                                
                                
                                    i
                                
                            
                        
                     vertical strips alternating white and black, which is a binarized pattern. Specifically, VIn discloses that ““if a column of the projector 10 comprises n pixels, then at least k=log.sub.2(n) different patterns should be projected. For example, in some embodiments, the i-th pattern, with i=1 . . . k, may comprise 2.sup.i vertical stripes, wherein black and white stripes are alternated. For example, the first pattern may comprise two vertical stripes, e.g., one black stripe and one white stripe with width n/2, and the last (k-th) pattern comprises 2.sup.k vertical stripes, e.g., 2.sup.k/2 black stripes and 2.sup.k/2 white stripes with a width of one pixel (n/2.sup.k)” at ¶0067). 
c.	Regarding claim 9, the combination applied in claim 7 discloses wherein the error function Ek (Kang discloses an error diffusion filter which is to minimize an error by generating an e(m.n) value comparing the difference between the input value and the binary value to a threshold to decide the range of the brightness (darkness) to determine the pixel value” at Fig. 4-140 and ¶¶ 0007, 0044-0046) is based on a white pixel subset of the reference light pattern and a black pixel subset of the reference light pattern (Vin discloses a pattern which has blocks of black or white pixels at Figs. 3a)-3h) and ¶¶0089-0093 and 0182).

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Following is a list of pertinent references that were considered, but not applied to the rejection of the claims:
Tse et al. (US 2008/0037044 A1): A method for suppressing background inaccuracies in binary to grayscale image conversion. A binary image is converted to a grayscale image using a neighbor map. An image enhancement function is applied to the grayscale image to supress background inaccuracies in the grayscale image.
Takizawa et al. (US 2018/0101962 A1): A projection pattern creation apparatus is configured to capture an image of a projection pattern projected from a pattern projection device by an imaging device to measure a three-dimensional position and/or a shape of an object. The projection pattern creation apparatus includes: a projection pattern deformation unit configured to reproduce deformation when a projected projection pattern is included in an image captured by the imaging device on the basis of characteristics of optical systems of the pattern projection device and the imaging device, and/or a positional relation between the pattern projection device and the imaging device and generate a deformation projection pattern.
Nayar et al. (US 6,229,913 B1): A method and apparatus for mapping depth of an object in a preferred arrangement uses a projected light pattern to provide a selected texture to the object along the optical axis of observation. An imaging system senses first and second images of the object with the projected light pattern and compares the defocused of the projected pattern in the images to determine relative depth of elemental portions of the object. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W LEE/Primary Examiner, Art Unit 2664